Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 16-18 and 29-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda in US20120105185.

Regarding Claim 16-17:  Oda teaches a calcined (See Paragraph 23) and sintered (See Paragraph 26) magnetic composition of formula Ca1-x-yRxAyFe2n-zCozO19, wherein R includes La and x is between 0.2 and 0.65, A may be Sr and y is between 0 and 0.2, and the variable n is between 4 and 7 and z is between 0.03 and 0.65.  Oda teaches that the value of 1-x-y is between 0.3 and 0.65 (See Paragraph 61).  In the formula of Oda the molar content of Ca is always greater than that of Sr and the value of 2n-z is an overlapping range.  Thus Oda teaches an overlapping range of compositions.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.    

Regarding Claim 18:  Oda teaches that the composition is created by providing a precursor composition consistent with the desired content ratios delineated above (See Paragraph 84-86).  The precursors are mixed and then calcined.  The calcined body is then pulverized with selected additives (See Paragraph 101), molded (See Paragraph 113) and sintered (See Paragraph 115).  

Regarding Claim 29-30, and 35-36:  Oda teaches that the value of 1-x-y ranges from 0.3 and 0.65, an overlapping range with those values claimed (See Paragraph 61).

Regarding Claim 31, 33 and 37:  Oda teaches that the value of z is from 0.03 to 0.65, an overlapping range with those values claimed (See Paragraph 61).

Regarding Claim 32, 34, and 38:  Oda teaches that the value of n ranges from 4 to 7 and the value of z ranges from 0.03 to 0.65 (See Paragraph 61).  Thus the value of z/(2n-z) may range from  0.00215 to 0.08844 based on these values.  Thus the values of Oda overlap those values instantly claimed.  
Allowable Subject Matter
Claims 1-15, 19-28 are allowed.

The closest prior art is previously cited Takami in (US20090022992).  Takami teaches similar compositions; however, those compositions only include Barium as an A element and furthermore teach a range of Barium content less than that which is claimed.  It would not have been obvious to arbitrarily alter the content of Barium such that it meets the claimed range as the prior art expressly teaches away from the claimed range.  A second piece of art from Takami is noted (20060284136), which also teaches a similar magnetic composition; however, it is noted that while the broad ranges of the components in the material overlap that which is claimed, Takami teaches that the content of Calcium and Cobalt in the material are provided in a ratio Ca/Co from 0.1 to 1.2.  Although the instant claims don’t set forth this ratio, the content of Ca in the claimed range is from 0.3 to 0.55, while the content of Co is from 0 to 0.18.  The lowest value for the claimed ratio is 0.3/0.18, or 1.66.  From this ratio it is clear that the prior art does not read on the claimed invention and it would not have been obvious to ignore this ratio in the prior art and create the claimed composition.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new claims are drawn to a scope of invention similar to previous claim 1; however, the instant claim sets forth that the A element is Sr alone.  The newly drafted claims are rejected over Oda, who teaches an overlapping range of compositions with those newly submitted claims.  The amendment to claim 1 is noted, which amends the content of the A element to a value greater than that which was previously set forth.  This amendment overcomes the rejection of these claims and claim 1 is now considered to be allowable over the prior art for the reasons set forth above.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734